Title: To Thomas Jefferson from Albert Gallatin, 3 January 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        3 Jan. 1805
                     
                  
                  Names of persons for Atty. General
                  Russel of Rhode Island—unknown
                  Brokholst Livingston of New York—would not accept
                  M. Dickenson of Philada.—not equal
                  Rodney. M.C. of Delaware—do.
                  
                  Gabriel Duvall of Maryland—Queries, whether he would not accept, in which case Joseph Clay might be made Comptroller
                  Walter Jones of Columbia—of Virginia
                  J. T. Mason of do.—the best, if he will accept
                  
                  Breckenridge of Kentucky—very good if he will accept
                  I am so little acquainted with the characters &c. of professional Gentlemen who have not been in public life that it is not practicable for me to make a good list—I will, however, make some further inquiries principally to know whether there are any republican prominent characters in Pennsylvania.
                  Respectfully your obedt. Sert.
                  
                     Albert Gallatin 
                     
                  
               